UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MARIA D. MILLER,

              Plaintiff,

       v.                                               18-CV-583
                                                        DECISION AND ORDER
 BUFFALO PUBLIC SCHOOLS,

              Defendant.



      On May 28, 2018, the plaintiff, Maria D. Miller, commenced this action. Docket

Item 1. On July 26, 2018, the defendant moved to dismiss, Docket Item 7 On August 1,

2018, this Court referred this case to United States Magistrate Judge Jeremiah J.

McCarthy for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Docket Item 8.

On September 10, 2018, Miller responded to the defendant’s motion to dismiss. Docket

Item 12. On November 6, 2018, Judge McCarthy issued a Report and

Recommendation ("R&R") finding that the defendant's motion should be granted in part

and denied in part. Docket Item 13. The parties did not object to the R&R, and the time

to do so now has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72
requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge McCarthy's R&R as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge McCarthy's recommendation to grant in part and deny in part the defendant's

motion to dismiss.

         For the reasons stated above and in the R&R, the defendant's motion to dismiss,

Docket Item 7, is GRANTED in part and DENIED in part. The case is referred back to

Judge McCarthy for further proceedings consistent with the referral order of August 1,

2018, Docket Item 8.

         SO ORDERED.

Dated:         September 13, 2019
               Buffalo, New York



                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
